Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 1 of 43




                    EXHIBIT 3
        Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 2 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      August 06, 2018

Robert Free
Law Office of R Andrew Free
P.O. Box 90568
Nashville, TN 37209

RE: ICE FOIA Case Number 2018-ICLI-00023 – Chaverra v Immigration and Customs
Enforcement (ICE) et al. 1:18-cv-00289-JEB

Dear Mr. Free:

This is the first interim response to your client’s Freedom of Information Act (FOIA) request to
U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your clients are
seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to these
agreements. These records are likely to be found in ICE's Office of Acquisition Management
and/or ICE's Office of Detention Oversight. They are likely to include, but not be limited to,
agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor, Stewart County,
GA, the Nakamoto Group, and Creative Corrections.

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor such
as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office.




                                                                                                www.ice.gov
            Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 3 of 43

Page 2 of 3



4. All records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph, A# 204-603-
723.

Litigation of 2017-ICFO-32679/2018-ICAP-00004;2018-ICFO-00998 & 2018-ICFO-00999

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual 1 unless the agency has exempted the system of records
from the access provisions of the Privacy Act. 2

ICE has processed 175 pages of responsive documents. Portions of documents will be withheld
pursuant to Exemptions of the FOIA as described below.

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.

FOIA Exemption 6 exempts from disclosure information in personnel or medical files and similar
files the release of which would cause a clearly unwarranted invasion of personal privacy. This
requires a balancing of the public’s right to disclosure against the individual’s right to privacy.
The privacy interests of the individuals in the records you have requested outweigh any minimal
public interest in disclosure of the information. Any private interest you may have in that
information does not factor into the aforementioned balancing test.

FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.

If you have any questions about this letter, please contact Assistant United States Attorney
Benton G. Peterson at (202) 252-2534.




1
    5 U.S.C. § 552a(d)(1).
2
    5 U.S.C. §§ 552a(d)(5), (j), and (k).
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 4 of 43

Page 3 of 3


                                         Sincerely,

                                         Casie Matter for

                                         Catrina M. Pavlik-Keenan
                                         FOIA Officer



Enclosure(s): 175 page(s)
        Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 5 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      August 09, 2018

Robert Free
Law Office of R Andrew Free
P.O. Box 90568
Nashville, TN 37209

RE: ICE FOIA Case Number 2018-ICLI-00023 – Chaverra v Immigration and Customs
Enforcement (ICE) et al. 1:18-cv-00289-JEB

Dear Mr. Free:

This is the second interim response to your client’s Freedom of Information Act (FOIA) request
to U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your clients are
seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to
these agreements. These records are likely to be found in ICE's Office of Acquisition
Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be
limited to, agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor,
Stewart County, GA, the Nakamoto Group, and Creative Corrections

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor
such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office




                                                                                                www.ice.gov
            Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 6 of 43

Page 2 of 3


4. all records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph A#204-603-
723

Litigation of 2017-ICFO-32679/2018-ICAP-00004;2018-ICFO-00998 & 2018-ICFO-00999

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual 1 unless the agency has exempted the system of
records from the access provisions of the Privacy Act. 2

ICE has processed 717 pages of responsive documents. Portions of documents will be withheld
pursuant to Exemptions of the FOIA as described below.

FOIA Exemption 4 protects trade secrets and commercial or financial information obtained
from a person that is privileged or confidential. The courts have held that this subsection
protects (a) confidential commercial information, the disclosure of which is likely to cause
substantial harm to the competitive position of the person who submitted the information and (b)
information that was voluntarily submitted to the government if it is the kind of information that
the provider would not customarily make available to the public. I have reviewed the responsive
documents, the submitter’s objections to release, and relevant case law, and I have determined
that portions of the responsive records are exempt from disclosure under subsection (b)(4) of the
FOIA and must be withheld in order to protect the submitter’s proprietary interests.

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.

FOIA Exemption 6 exempts from disclosure information in personnel or medical files and
similar files the release of which would cause a clearly unwarranted invasion of personal
privacy. This requires a balancing of the public’s right to disclosure against the individual’s
right to privacy. The privacy interests of the individuals in the records you have requested
outweigh any minimal public interest in disclosure of the information. Any private interest you
may have in that information does not factor into the aforementioned balancing test.

FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.

1
    5 U.S.C. § 552a(d)(1).
2
    5 U.S.C. §§ 552a(d)(5), (j), and (k).
        Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 7 of 43

Page 3 of 3


ICE has applied FOIA Exemption 7(E) to protect from disclosure internal agency case numbers
contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.

If you have any questions about this letter, please contact Assistant United States Attorney
Benton G. Peterson at (202) 252-2534.


                                                     Sincerely,

                                                     Casie Matter for

                                                     Catrina M. Pavlik-Keenan
                                                     FOIA Officer



Enclosure(s): 717 page(s)

cc: Benton G. Peterson
Assistant United States Attorney
Civil Division
555 4th Street, N.W.
Washington, DC 20530
        Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 8 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      September 18, 2018

Robert Free
Law Office of R Andrew Free
P.O. Box 90568
Nashville, TN 37209

RE:    ICE FOIA Case Number 2018-ICLI-00023 – Chaverra v Immigration and Customs
       Enforcement (ICE) et al. 1:18-cv-00289-JEB

Dear Mr. Free:

This is the third interim response to your client’s Freedom of Information Act (FOIA) request to
U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your clients are
seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to
these agreements. These records are likely to be found in ICE's Office of Acquisition
Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be
limited to, agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor,
Stewart County, GA, the Nakamoto Group, and Creative Corrections

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor
such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office


4. all records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph A#204-603-

                                                                                                www.ice.gov
            Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 9 of 43

Page 2 of 3


723

Litigation of 2017-ICFO-32679/2018-ICAP-00004;2018-ICFO-00998 & 2018-ICFO-00999

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual 1 unless the agency has exempted the system of
records from the access provisions of the Privacy Act. 2

ICE has processed 524 pages of responsive documents and 1 Excel spreadsheet. Portions of
documents will be withheld pursuant to Exemptions of the FOIA as described below.

ICE has applied Exemption 5 to protect from disclosure intra-agency documents that contain the
recommendations, opinions, and conclusions of agency employees. The disclosure of these
communications would discourage the expression of candid opinions and inhibit the free and
frank exchange of information and opinions among agency personnel on important agency
decision-making by having a chilling effect on the agency’s deliberative process.

FOIA Exemption 5 protects from disclosure those inter- or intra-agency documents that are
normally privileged in the civil discovery context. The three most frequently invoked privileges
are the deliberative process privilege, the attorney work-product privilege, and the attorney-client
privilege. After carefully reviewing the responsive documents, I have determined that portions
of the responsive documents qualify for protection under the deliberative process privilege, the
attorney-client privilege, and the attorney work-product privilege. The deliberative process
privilege protects the integrity of the deliberative or decision-making processes within the
agency by exempting from mandatory disclosure opinions, conclusions, and recommendations
included within inter-agency or intra-agency memoranda or letters. The release of this internal
information would discourage the expression of candid opinions and inhibit the free and frank
exchange of information among agency personnel. The attorney work-product privilege protects
documents and other memoranda prepared by an attorney in contemplation of litigation. The
attorney-client privilege protects confidential communications between an attorney and his client
relating to a legal matter for which the client has sought professional advice. It applies to facts
divulged by a client to his attorney, and encompasses any opinions given by an attorney to his
client based upon, and thus reflecting, those facts, as well as communications between attorneys
that reflect client-supplied information. The attorney-client privilege is not limited to the context
of litigation.

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.

FOIA Exemption 6 exempts from disclosure information in personnel or medical files and
similar files the release of which would cause a clearly unwarranted invasion of personal

1
    5 U.S.C. § 552a(d)(1).
2
    5 U.S.C. §§ 552a(d)(5), (j), and (k).
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 10 of 43

Page 3 of 3


privacy. This requires a balancing of the public’s right to disclosure against the individual’s
right to privacy. The privacy interests of the individuals in the records you have requested
outweigh any minimal public interest in disclosure of the information. Any private interest you
may have in that information does not factor into the aforementioned balancing test.

FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.
ICE has applied FOIA Exemption 7(E) to protect from disclosure internal agency case numbers
contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.

If you have any questions about this letter, please contact Assistant United States Attorney
Benton G. Peterson at (202) 252-2534.


                                                     Sincerely,

                                                     Casie Matter for

                                                     Catrina M. Pavlik-Keenan
                                                     FOIA Officer


Enclosure(s): 524 pages and 1 Excel spreadsheet

cc: Benton G. Peterson
Assistant United States Attorney
Civil Division
555 4th Street, N.W.
Washington, DC 20530
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 11 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      October 29, 2018

Mr. R. Andrew Free
Law Office of R. Andrew Free
P.O. Box 90568
Nashville, TN 37209

RE: CHAVERRA v. ICE et al, 1:18-cv-00289-JEB (D.D.C.)
   ICE FOIA Case Number 2018-ICLI-00023
   Fourth Interim Release

Dear Mr. Free:

This is the fourth interim response to your client’s Freedom of Information Act (FOIA) request
to U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your clients are
seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to
these agreements. These records are likely to be found in ICE's Office of Acquisition
Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be
limited to, agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor,
Stewart County, GA, the Nakamoto Group, and Creative Corrections.

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor
such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office.




                                                                                                www.ice.gov
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 12 of 43

Page 2 of 3


4. All records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph A#204-603-
723, and litigation of 2017-ICFO-32679/2018-ICAP-00004; 2018-ICFO-00998 & 2018-ICFO-
00999.

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual unless the agency has exempted the system of records
from the access provisions of the Privacy Act.

A total of 654 pages of records were reviewed for this interim production. The 654 pages of
records were derived from a search of records from the Office of Enforcement and Removal
Operations. Portions of documents will be withheld pursuant to Exemptions of the FOIA as
described below:

ICE has applied Exemption 5 to protect from disclosure intra-agency documents that contain the
recommendations, opinions, and conclusions of agency employees. The disclosure of these
communications would discourage the expression of candid opinions and inhibit the free and
frank exchange of information and opinions among agency personnel on important agency
decision-making by having a chilling effect on the agency’s deliberative process.

FOIA Exemption 5 protects from disclosure those inter- or intra-agency documents that are
normally privileged in the civil discovery context. The three most frequently invoked privileges
are the deliberative process privilege, the attorney work-product privilege, and the attorney-client
privilege. After carefully reviewing the responsive documents, I have determined that portions
of the responsive documents qualify for protection under the deliberative process privilege, the
attorney-client privilege, and the attorney work-product privilege. The deliberative process
privilege protects the integrity of the deliberative or decision-making processes within the
agency by exempting from mandatory disclosure opinions, conclusions, and recommendations
included within inter-agency or intra-agency memoranda or letters. The release of this internal
information would discourage the expression of candid opinions and inhibit the free and frank
exchange of information among agency personnel. The attorney work-product privilege protects
documents and other memoranda prepared by an attorney in contemplation of litigation. The
attorney-client privilege protects confidential communications between an attorney and his client
relating to a legal matter for which the client has sought professional advice. It applies to facts
divulged by a client to his attorney, and encompasses any opinions given by an attorney to his
client based upon, and thus reflecting, those facts, as well as communications between attorneys
that reflect client-supplied information. The attorney-client privilege is not limited to the context
of litigation.

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 13 of 43

Page 3 of 3


FOIA Exemption 6 exempts from disclosure information in personnel or medical files and
similar files the release of which would cause a clearly unwarranted invasion of personal
privacy. This requires a balancing of the public’s right to disclosure against the individual’s
right to privacy. The privacy interests of the individuals in the records you have requested
outweigh any minimal public interest in disclosure of the information. Any private interest you
may have in that information does not factor into the aforementioned balancing test.

FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.
ICE has applied FOIA Exemption 7(E) to protect from disclosure internal agency case numbers
contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.

If you have any questions about this letter, please contact Assistant United States Attorney
Benton G. Peterson at (202) 252-2534.

                                                     Sincerely,
                                                     Toni Fuentes for
                                                     Catrina M. Pavlik-Keenan
                                                     FOIA Officer


Enclosure(s): 654 pages

cc: Benton G. Peterson
Assistant United States Attorney
Civil Division
555 4th Street, N.W.
Washington, DC 20530
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 14 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      December 3, 2018

Mr. R. Andrew Free
Law Office of R. Andrew Free
P.O. Box 90568
Nashville, TN 37209

RE: CHAVERRA v. ICE et al, 1:18-cv-00289-JEB (D.D.C.)
   ICE FOIA Case Number 2018-ICLI-00023
   Fifth Interim Release

Dear Mr. Free:

This is the fifth interim response to your client’s Freedom of Information Act (FOIA) request to
U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your clients are
seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to
these agreements. These records are likely to be found in ICE's Office of Acquisition
Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be
limited to, agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor,
Stewart County, GA, the Nakamoto Group, and Creative Corrections.

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor
such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office.




                                                                                                www.ice.gov
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 15 of 43

Page 2 of 3


4. All records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph A#204-603-
723, and litigation of 2017-ICFO-32679/2018-ICAP-00004; 2018-ICFO-00998 & 2018-ICFO-
00999.

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual unless the agency has exempted the system of records
from the access provisions of the Privacy Act.

A total of 500 pages of records were reviewed for this interim production. The 500 pages of
records were derived from a search of records from the Office of Enforcement and Removal
Operations. Portions of documents will be withheld pursuant to Exemptions of the FOIA as
described below:

ICE has applied Exemption 5 to protect from disclosure intra-agency documents that contain the
recommendations, opinions, and conclusions of agency employees. The disclosure of these
communications would discourage the expression of candid opinions and inhibit the free and
frank exchange of information and opinions among agency personnel on important agency
decision-making by having a chilling effect on the agency’s deliberative process.

FOIA Exemption 5 protects from disclosure those inter- or intra-agency documents that are
normally privileged in the civil discovery context. The three most frequently invoked privileges
are the deliberative process privilege, the attorney work-product privilege, and the attorney-client
privilege. After carefully reviewing the responsive documents, I have determined that portions
of the responsive documents qualify for protection under the deliberative process privilege, the
attorney-client privilege, and the attorney work-product privilege. The deliberative process
privilege protects the integrity of the deliberative or decision-making processes within the
agency by exempting from mandatory disclosure opinions, conclusions, and recommendations
included within inter-agency or intra-agency memoranda or letters. The release of this internal
information would discourage the expression of candid opinions and inhibit the free and frank
exchange of information among agency personnel. The attorney work-product privilege protects
documents and other memoranda prepared by an attorney in contemplation of litigation. The
attorney-client privilege protects confidential communications between an attorney and his client
relating to a legal matter for which the client has sought professional advice. It applies to facts
divulged by a client to his attorney, and encompasses any opinions given by an attorney to his
client based upon, and thus reflecting, those facts, as well as communications between attorneys
that reflect client-supplied information. The attorney-client privilege is not limited to the context
of litigation.

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 16 of 43

Page 3 of 3


FOIA Exemption 6 exempts from disclosure information in personnel or medical files and
similar files the release of which would cause a clearly unwarranted invasion of personal
privacy. This requires a balancing of the public’s right to disclosure against the individual’s
right to privacy. The privacy interests of the individuals in the records you have requested
outweigh any minimal public interest in disclosure of the information. Any private interest you
may have in that information does not factor into the aforementioned balancing test.

FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.
ICE has applied FOIA Exemption 7(E) to protect from disclosure internal agency case numbers
contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.

If you have any questions about this letter, please contact Assistant United States Attorney
Benton G. Peterson at (202) 252-2534.


                                                     Sincerely,
                                                     Toni Fuentes for
                                                     Catrina M. Pavlik-Keenan
                                                     FOIA Officer

Enclosure(s): 500 pages

cc: Benton G. Peterson
Assistant United States Attorney
Civil Division
555 4th Street, N.W.
Washington, DC 20530
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 17 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      February 6, 2019

Mr. R. Andrew Free
Law Office of R. Andrew Free
P.O. Box 90568
Nashville, TN 37209

RE: CHAVERRA v. ICE et al, 1:18-cv-00289-JEB (D.D.C.)
   ICE FOIA Case Number 2018-ICLI-00023
   Sixth Interim Release

Dear Mr. Free:

This is the sixth interim response to your client’s Freedom of Information Act (FOIA) request to
U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your clients are
seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to
these agreements. These records are likely to be found in ICE's Office of Acquisition
Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be
limited to, agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor,
Stewart County, GA, the Nakamoto Group, and Creative Corrections.

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor
such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office.




                                                                                                www.ice.gov
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 18 of 43

Page 2 of 3


4. All records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph A#204-603-
723, and litigation of 2017-ICFO-32679/2018-ICAP-00004; 2018-ICFO-00998 & 2018-ICFO-
00999.

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual unless the agency has exempted the system of records
from the access provisions of the Privacy Act.

A total of 555 pages of records were reviewed for this interim production. The 487 pages of
records were derived from a search of records from the Office of Enforcement and Removal
Operations. Portions of documents will be withheld pursuant to Exemptions of the FOIA as
described below:

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.

ICE has applied Exemption 5 to protect from disclosure intra-agency documents that contain the
recommendations, opinions, and conclusions of agency employees. The disclosure of these
communications would discourage the expression of candid opinions and inhibit the free and
frank exchange of information and opinions among agency personnel on important agency
decision-making by having a chilling effect on the agency’s deliberative process.

FOIA Exemption 5 protects from disclosure those inter- or intra-agency documents that are
normally privileged in the civil discovery context. The three most frequently invoked privileges
are the deliberative process privilege, the attorney work-product privilege, and the attorney-client
privilege. After carefully reviewing the responsive documents, I have determined that portions
of the responsive documents qualify for protection under the deliberative process privilege, the
attorney-client privilege, and the attorney work-product privilege. The deliberative process
privilege protects the integrity of the deliberative or decision-making processes within the
agency by exempting from mandatory disclosure opinions, conclusions, and recommendations
included within inter-agency or intra-agency memoranda or letters. The release of this internal
information would discourage the expression of candid opinions and inhibit the free and frank
exchange of information among agency personnel. The attorney work-product privilege protects
documents and other memoranda prepared by an attorney in contemplation of litigation. The
attorney-client privilege protects confidential communications between an attorney and his client
relating to a legal matter for which the client has sought professional advice. It applies to facts
divulged by a client to his attorney, and encompasses any opinions given by an attorney to his
client based upon, and thus reflecting, those facts, as well as communications between attorneys
that reflect client-supplied information. The attorney-client privilege is not limited to the context
of litigation.
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 19 of 43

Page 3 of 3


FOIA Exemption 6 exempts from disclosure information in personnel or medical files and
similar files the release of which would cause a clearly unwarranted invasion of personal
privacy. This requires a balancing of the public’s right to disclosure against the individual’s
right to privacy. The privacy interests of the individuals in the records you have requested
outweigh any minimal public interest in disclosure of the information. Any private interest you
may have in that information does not factor into the aforementioned balancing test.


FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.
ICE has applied FOIA Exemption 7(E) to protect from disclosure internal agency case numbers
contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.

If you have any questions about this letter, please contact Assistant United States Attorney
Benton G. Peterson at (202) 252-2534.


                                                     Sincerely,
                                                     Toni Fuentes for
                                                     Catrina M. Pavlik-Keenan
                                                     FOIA Officer

Enclosure(s): 487 pages

cc: Benton G. Peterson
Assistant United States Attorney
Civil Division
555 4th Street, N.W.
Washington, DC 20530
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 20 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      February 6, 2019

Mr. R. Andrew Free
Law Office of R. Andrew Free
P.O. Box 90568
Nashville, TN 37209

RE: CHAVERRA v. ICE et al, 1:18-cv-00289-JEB (D.D.C.)
   ICE FOIA Case Number 2018-ICLI-00023
   Seventh Interim Release

Dear Mr. Free:

This is the seventh interim response to your client’s Freedom of Information Act (FOIA) request
to U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your clients are
seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to
these agreements. These records are likely to be found in ICE's Office of Acquisition
Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be
limited to, agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor,
Stewart County, GA, the Nakamoto Group, and Creative Corrections.

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor
such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office.




                                                                                                www.ice.gov
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 21 of 43

Page 2 of 3


4. All records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph A#204-603-
723, and litigation of 2017-ICFO-32679/2018-ICAP-00004; 2018-ICFO-00998 & 2018-ICFO-
00999.

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual unless the agency has exempted the system of records
from the access provisions of the Privacy Act.

A total of 543 pages of records were reviewed for this interim production. The 543 pages of
records were derived from a search of records from the Office of Enforcement and Removal
Operations. Portions of documents will be withheld pursuant to Exemptions of the FOIA as
described below:

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.

ICE has applied Exemption 5 to protect from disclosure intra-agency documents that contain the
recommendations, opinions, and conclusions of agency employees. The disclosure of these
communications would discourage the expression of candid opinions and inhibit the free and
frank exchange of information and opinions among agency personnel on important agency
decision-making by having a chilling effect on the agency’s deliberative process.

FOIA Exemption 5 protects from disclosure those inter- or intra-agency documents that are
normally privileged in the civil discovery context. The three most frequently invoked privileges
are the deliberative process privilege, the attorney work-product privilege, and the attorney-client
privilege. After carefully reviewing the responsive documents, I have determined that portions
of the responsive documents qualify for protection under the deliberative process privilege, the
attorney-client privilege, and the attorney work-product privilege. The deliberative process
privilege protects the integrity of the deliberative or decision-making processes within the
agency by exempting from mandatory disclosure opinions, conclusions, and recommendations
included within inter-agency or intra-agency memoranda or letters. The release of this internal
information would discourage the expression of candid opinions and inhibit the free and frank
exchange of information among agency personnel. The attorney work-product privilege protects
documents and other memoranda prepared by an attorney in contemplation of litigation. The
attorney-client privilege protects confidential communications between an attorney and his client
relating to a legal matter for which the client has sought professional advice. It applies to facts
divulged by a client to his attorney, and encompasses any opinions given by an attorney to his
client based upon, and thus reflecting, those facts, as well as communications between attorneys
that reflect client-supplied information. The attorney-client privilege is not limited to the context
of litigation.
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 22 of 43

Page 3 of 3


FOIA Exemption 6 exempts from disclosure information in personnel or medical files and
similar files the release of which would cause a clearly unwarranted invasion of personal
privacy. This requires a balancing of the public’s right to disclosure against the individual’s
right to privacy. The privacy interests of the individuals in the records you have requested
outweigh any minimal public interest in disclosure of the information. Any private interest you
may have in that information does not factor into the aforementioned balancing test.
FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.
ICE has applied FOIA Exemption 7(E) to protect from disclosure internal agency case numbers
contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.

If you have any questions about this letter, please contact Assistant United States Attorney
Benton G. Peterson at (202) 252-2534.


                                                     Sincerely,
                                                     Toni Fuentes for
                                                     Catrina M. Pavlik-Keenan
                                                     FOIA Officer

Enclosure(s): 543 pages

cc: Benton G. Peterson
Assistant United States Attorney
Civil Division
555 4th Street, N.W.
Washington, DC 20530
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 23 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      March 8, 2019

Mr. R. Andrew Free
Law Office of R. Andrew Free
P.O. Box 90568
Nashville, TN 37209

RE: CHAVERRA v. ICE et al, 1:18-cv-00289-JEB (D.D.C.)
   ICE FOIA Case Number 2018-ICLI-00023
   Eighth Interim Release

Dear Mr. Free:

This is the eighth interim response to your client’s Freedom of Information Act (FOIA) request
to U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your clients are
seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to
these agreements. These records are likely to be found in ICE's Office of Acquisition
Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be
limited to, agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor,
Stewart County, GA, the Nakamoto Group, and Creative Corrections.

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor
such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office.




                                                                                                www.ice.gov
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 24 of 43

Page 2 of 3


4. All records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph A#204-603-
723, and litigation of 2017-ICFO-32679/2018-ICAP-00004; 2018-ICFO-00998 & 2018-ICFO-
00999.

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual unless the agency has exempted the system of records
from the access provisions of the Privacy Act.

A total of 649 pages of records were reviewed for this interim production. The 649 pages of
records were derived from a search of records from the Office of Enforcement and Removal
Operations. Portions of documents will be withheld pursuant to Exemptions of the FOIA as
described below:

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.

ICE has applied Exemption 5 to protect from disclosure intra-agency documents that contain the
recommendations, opinions, and conclusions of agency employees. The disclosure of these
communications would discourage the expression of candid opinions and inhibit the free and
frank exchange of information and opinions among agency personnel on important agency
decision-making by having a chilling effect on the agency’s deliberative process.

FOIA Exemption 5 protects from disclosure those inter- or intra-agency documents that are
normally privileged in the civil discovery context. The three most frequently invoked privileges
are the deliberative process privilege, the attorney work-product privilege, and the attorney-client
privilege. After carefully reviewing the responsive documents, I have determined that portions
of the responsive documents qualify for protection under the deliberative process privilege, the
attorney-client privilege, and the attorney work-product privilege. The deliberative process
privilege protects the integrity of the deliberative or decision-making processes within the
agency by exempting from mandatory disclosure opinions, conclusions, and recommendations
included within inter-agency or intra-agency memoranda or letters. The release of this internal
information would discourage the expression of candid opinions and inhibit the free and frank
exchange of information among agency personnel. The attorney work-product privilege protects
documents and other memoranda prepared by an attorney in contemplation of litigation. The
attorney-client privilege protects confidential communications between an attorney and his client
relating to a legal matter for which the client has sought professional advice. It applies to facts
divulged by a client to his attorney, and encompasses any opinions given by an attorney to his
client based upon, and thus reflecting, those facts, as well as communications between attorneys
that reflect client-supplied information. The attorney-client privilege is not limited to the context
of litigation.
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 25 of 43

Page 3 of 3


FOIA Exemption 6 exempts from disclosure information in personnel or medical files and
similar files the release of which would cause a clearly unwarranted invasion of personal
privacy. This requires a balancing of the public’s right to disclosure against the individual’s
right to privacy. The privacy interests of the individuals in the records you have requested
outweigh any minimal public interest in disclosure of the information. Any private interest you
may have in that information does not factor into the aforementioned balancing test.
FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.
ICE has applied FOIA Exemption 7(E) to protect from disclosure internal agency case numbers
contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.

If you have any questions about this letter, please contact Assistant United States Attorney
Benton G. Peterson at (202) 252-2534.


                                                     Sincerely,
                                                     Toni Fuentes for
                                                     Catrina M. Pavlik-Keenan
                                                     FOIA Officer

Enclosure(s): 649 pages

cc: Benton G. Peterson
Assistant United States Attorney
Civil Division
555 4th Street, N.W.
Washington, DC 20530
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 26 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      April 4, 2019

Mr. R. Andrew Free
Law Office of R. Andrew Free
P.O. Box 90568
Nashville, TN 37209

RE: CHAVERRA v. ICE et al, 1:18-cv-00289-JEB (D.D.C.)
   ICE FOIA Case Number 2018-ICLI-00023
   Ninth Interim Release

Dear Mr. Free:

This is the Ninth interim response to your client’s Freedom of Information Act (FOIA) request to
U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your clients are
seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to
these agreements. These records are likely to be found in ICE's Office of Acquisition
Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be
limited to, agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor,
Stewart County, GA, the Nakamoto Group, and Creative Corrections.

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor
such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office.




                                                                                                www.ice.gov
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 27 of 43

Page 2 of 3


4. All records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph A#204-603-
723, and litigation of 2017-ICFO-32679/2018-ICAP-00004; 2018-ICFO-00998 & 2018-ICFO-
00999.

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual unless the agency has exempted the system of records
from the access provisions of the Privacy Act.

A total of 563 pages of records were reviewed for this interim production. The 563 pages of
records were derived from a search of records from the Office of Enforcement and Removal
Operations. Portions of documents will be withheld pursuant to Exemptions of the FOIA as
described below:

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.

FOIA Exemption 6 exempts from disclosure information in personnel or medical files and
similar files the release of which would cause a clearly unwarranted invasion of personal
privacy. This requires a balancing of the public’s right to disclosure against the individual’s
right to privacy. The privacy interests of the individuals in the records you have requested
outweigh any minimal public interest in disclosure of the information. Any private interest you
may have in that information does not factor into the aforementioned balancing test.

FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.
ICE has applied FOIA Exemption 7(E) to protect from disclosure internal agency case numbers
contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 28 of 43

Page 3 of 3


If you have any questions about this letter, please contact Assistant United States Attorney Derek
S. Hammond at (202) 252-2511.


                                                    Sincerely,
                                                    Toni Fuentes for
                                                    Catrina M. Pavlik-Keenan
                                                    FOIA Officer

Enclosure(s): 563 pages

cc: Derek S. Hammond
Assistant United States Attorney
United States Attorney’s Office
District of Columbia
555 Fourth Street, N.W.
Washington, D.C. 20530
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 29 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      April 4, 2019

Mr. R. Andrew Free
Law Office of R. Andrew Free
P.O. Box 90568
Nashville, TN 37209

RE: CHAVERRA v. ICE et al, 1:18-cv-00289-JEB (D.D.C.)
   ICE FOIA Case Number 2018-ICLI-00023
   Tenth Interim Release

Dear Mr. Free:

This is the Tenth interim response to your client’s Freedom of Information Act (FOIA) request to
U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your clients are
seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to
these agreements. These records are likely to be found in ICE's Office of Acquisition
Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be
limited to, agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor,
Stewart County, GA, the Nakamoto Group, and Creative Corrections.

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor
such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office.




                                                                                                www.ice.gov
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 30 of 43

Page 2 of 3


4. All records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph A#204-603-
723, and litigation of 2017-ICFO-32679/2018-ICAP-00004; 2018-ICFO-00998 & 2018-ICFO-
00999.

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual unless the agency has exempted the system of records
from the access provisions of the Privacy Act.

A total of 660 pages of records were reviewed for this interim production. The 660 pages of
records were derived from a search of records from the Office of Enforcement and Removal
Operations. Portions of documents will be withheld pursuant to Exemptions of the FOIA as
described below:

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.

FOIA Exemption 6 exempts from disclosure information in personnel or medical files and
similar files the release of which would cause a clearly unwarranted invasion of personal
privacy. This requires a balancing of the public’s right to disclosure against the individual’s
right to privacy. The privacy interests of the individuals in the records you have requested
outweigh any minimal public interest in disclosure of the information. Any private interest you
may have in that information does not factor into the aforementioned balancing test.
FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.
ICE has applied FOIA Exemption 7(E) to protect from disclosure internal agency case numbers
contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 31 of 43

Page 3 of 3


If you have any questions about this letter, please contact Assistant United States Attorney Derek
S. Hammond at (202) 252-2511.


                                                    Sincerely,
                                                    Toni Fuentes for
                                                    Catrina M. Pavlik-Keenan
                                                    FOIA Officer

Enclosure(s): 660 pages

cc: Derek S. Hammond
Assistant United States Attorney
United States Attorney’s Office
District of Columbia
555 Fourth Street, N.W.
Washington, D.C. 20530
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 32 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      May 15, 2019

Mr. R. Andrew Free
Law Office of R Andrew Free
R Andrew Free
2004 8TH AVE S
NASHVILLE, TN US 37204

RE: CHAVERRA v. ICE et al, 1:18-cv-00289-JEB (D.D.C.)
   ICE FOIA Case Number 2018-ICLI-00023
   Eleventh Interim Release

Dear Mr. Free:

This is the eleventh interim response to your client’s Freedom of Information Act (FOIA) request
to U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your clients are
seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to
these agreements. These records are likely to be found in ICE's Office of Acquisition
Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be
limited to, agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor,
Stewart County, GA, the Nakamoto Group, and Creative Corrections.

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor
such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office.


                                                                                                www.ice.gov
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 33 of 43

Page 2 of 3


4. All records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph A#204-603-
723, and litigation of 2017-ICFO-32679/2018-ICAP-00004; 2018-ICFO-00998 & 2018-ICFO-
00999.

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual unless the agency has exempted the system of records
from the access provisions of the Privacy Act.

A total of 731 pages of records were reviewed for this interim production. The 731 pages of
records were derived from a search of records from the Office of Inspector General and records
referred from the Department of Homeland Security. Portions of documents will be withheld
pursuant to Exemptions of the FOIA as described below:

ICE has applied FOIA Exemption 5 to protect from disclosure intra-agency documents that
contain the recommendations, opinions, and conclusions of agency employees, and portions of
the responsive documents which qualify for protection under the deliberative process privilege,
the attorney-client privilege, and the attorney work-product privilege.

FOIA Exemption 5 protects inter-agency or intra-agency memorandums or letters which not be
available by law to a party other than an agency in litigation with the agency. The deliberative
process privilege protects the integrity of the deliberative or decision-making processes within
the agency by exempting from mandatory disclosure opinions, conclusions, and
recommendations included within inter-agency or intra-agency memoranda or letters. The
release of this internal information would discourage the expression of candid opinions and
inhibit the free and frank exchange of information among agency personnel. The attorney work-
product privilege protects documents and other memoranda prepared by an attorney in
contemplation of litigation. The attorney-client privilege protects confidential communications
between an attorney and his client relating to a legal matter for which the client has sought
professional advice. It applies to facts divulged by a client to his attorney, and encompasses any
opinions given by an attorney to his client based upon, and thus reflecting, those facts, as well as
communications between attorneys that reflect client-supplied information. The attorney-client
privilege is not limited to the context of litigation.

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.

FOIA Exemption 6 exempts from disclosure information in personnel or medical files and
similar files the release of which would cause a clearly unwarranted invasion of personal
privacy. This requires a balancing of the public’s right to disclosure against the individual’s
right to privacy. The privacy interests of the individuals in the records you have requested
outweigh any minimal public interest in disclosure of the information. Any private interest you
may have in that information does not factor into the aforementioned balancing test.
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 34 of 43

Page 3 of 3


FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.
ICE has applied FOIA Exemption 7(E) to protect from disclosure internal agency case numbers
contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.

If you have any questions about this letter, please contact Assistant United States Attorney Derek
S. Hammond at (202) 252-2511.


                                                    Sincerely,
                                                    Toni Fuentes for
                                                    Catrina M. Pavlik-Keenan
                                                    FOIA Officer

Enclosure(s): 731 pages

cc: Derek S. Hammond
Assistant United States Attorney
United States Attorney’s Office
District of Columbia
555 Fourth Street, N.W.
Washington, D.C. 20530
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 35 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      May 31, 2019

Mr. R. Andrew Free
Law Office of R Andrew Free
R Andrew Free
2004 8TH AVE S
NASHVILLE, TN US 37204

RE: CHAVERRA v. ICE et al, 1:18-cv-00289-JEB (D.D.C.)
   ICE FOIA Case Number 2018-ICLI-00023
   Twelfth Interim Release

Dear Mr. Free:

This is the twelfth interim response to your client’s Freedom of Information Act (FOIA) request
to U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your clients are
seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to
these agreements. These records are likely to be found in ICE's Office of Acquisition
Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be
limited to, agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor,
Stewart County, GA, the Nakamoto Group, and Creative Corrections.

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor
such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office.


                                                                                                www.ice.gov
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 36 of 43

Page 2 of 3


4. All records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph A#204-603-
723, and litigation of 2017-ICFO-32679/2018-ICAP-00004; 2018-ICFO-00998 & 2018-ICFO-
00999.

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual unless the agency has exempted the system of records
from the access provisions of the Privacy Act.

A total of 525 pages of records were reviewed for this interim production. The 525 pages of
records were derived from a search of records from the Department of Homeland Security.
Portions of documents will be withheld pursuant to Exemptions of the FOIA as described below:

ICE has applied FOIA Exemption 5 to protect from disclosure intra-agency documents that
contain the recommendations, opinions, and conclusions of agency employees, and portions of
the responsive documents which qualify for protection under the deliberative process privilege,
the attorney-client privilege, and the attorney work-product privilege.

FOIA Exemption 5 protects inter-agency or intra-agency memorandums or letters which not be
available by law to a party other than an agency in litigation with the agency. The deliberative
process privilege protects the integrity of the deliberative or decision-making processes within
the agency by exempting from mandatory disclosure opinions, conclusions, and
recommendations included within inter-agency or intra-agency memoranda or letters. The
release of this internal information would discourage the expression of candid opinions and
inhibit the free and frank exchange of information among agency personnel. The attorney work-
product privilege protects documents and other memoranda prepared by an attorney in
contemplation of litigation. The attorney-client privilege protects confidential communications
between an attorney and his client relating to a legal matter for which the client has sought
professional advice. It applies to facts divulged by a client to his attorney, and encompasses any
opinions given by an attorney to his client based upon, and thus reflecting, those facts, as well as
communications between attorneys that reflect client-supplied information. The attorney-client
privilege is not limited to the context of litigation.

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.

FOIA Exemption 6 exempts from disclosure information in personnel or medical files and
similar files the release of which would cause a clearly unwarranted invasion of personal
privacy. This requires a balancing of the public’s right to disclosure against the individual’s
right to privacy. The privacy interests of the individuals in the records you have requested
outweigh any minimal public interest in disclosure of the information. Any private interest you
may have in that information does not factor into the aforementioned balancing test.
FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 37 of 43

Page 3 of 3


personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.
ICE has applied FOIA Exemption 7(E) to protect from disclosure internal agency case numbers
contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.

If you have any questions about this letter, please contact Assistant United States Attorney Derek
S. Hammond at (202) 252-2511.

                                                    Sincerely,
                                                    Toni Fuentes for
                                                    Catrina M. Pavlik-Keenan
                                                    FOIA Officer

Enclosure(s): 525 pages

cc: Derek S. Hammond
Assistant United States Attorney
United States Attorney’s Office
District of Columbia
555 Fourth Street, N.W.
Washington, D.C. 20530
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 38 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      July 8, 2019

Mr. R. Andrew Free
Law Office of R Andrew Free
R Andrew Free
2004 8TH AVE S
NASHVILLE, TN US 37204

RE: CHAVERRA v. ICE et al, 1:18-cv-00289-JEB (D.D.C.)
   ICE FOIA Case Number 2018-ICLI-00023
   Thirteenth Interim Release

Dear Mr. Free:

This is the thirteenth interim response to your client’s Freedom of Information Act (FOIA)
request to U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your
clients are seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to
these agreements. These records are likely to be found in ICE's Office of Acquisition
Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be
limited to, agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor,
Stewart County, GA, the Nakamoto Group, and Creative Corrections.

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor
such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office.


                                                                                                www.ice.gov
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 39 of 43

Page 2 of 3


4. All records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph A#204-603-
723, and litigation of 2017-ICFO-32679/2018-ICAP-00004; 2018-ICFO-00998 & 2018-ICFO-
00999.

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual unless the agency has exempted the system of records
from the access provisions of the Privacy Act.

A total of 497 pages of records were reviewed for this interim production. The 497 pages of
records were derived from a search of records from the Department of Homeland Security.
Portions of documents will be withheld pursuant to Exemptions of the FOIA as described below:

ICE has applied FOIA Exemption 5 to protect from disclosure intra-agency documents that
contain the recommendations, opinions, and conclusions of agency employees, and portions of
the responsive documents which qualify for protection under the deliberative process privilege,
the attorney-client privilege, and the attorney work-product privilege.

FOIA Exemption 5 protects inter-agency or intra-agency memorandums or letters which not be
available by law to a party other than an agency in litigation with the agency. The deliberative
process privilege protects the integrity of the deliberative or decision-making processes within
the agency by exempting from mandatory disclosure opinions, conclusions, and
recommendations included within inter-agency or intra-agency memoranda or letters. The
release of this internal information would discourage the expression of candid opinions and
inhibit the free and frank exchange of information among agency personnel. The attorney work-
product privilege protects documents and other memoranda prepared by an attorney in
contemplation of litigation. The attorney-client privilege protects confidential communications
between an attorney and his client relating to a legal matter for which the client has sought
professional advice. It applies to facts divulged by a client to his attorney, and encompasses any
opinions given by an attorney to his client based upon, and thus reflecting, those facts, as well as
communications between attorneys that reflect client-supplied information. The attorney-client
privilege is not limited to the context of litigation.

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.

FOIA Exemption 6 exempts from disclosure information in personnel or medical files and
similar files the release of which would cause a clearly unwarranted invasion of personal
privacy. This requires a balancing of the public’s right to disclosure against the individual’s
right to privacy. The privacy interests of the individuals in the records you have requested
outweigh any minimal public interest in disclosure of the information. Any private interest you
may have in that information does not factor into the aforementioned balancing test.
FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 40 of 43

Page 3 of 3


personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.
ICE has applied FOIA Exemption 7(E) to protect from disclosure internal agency case numbers
contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.

If you have any questions about this letter, please contact Assistant United States Attorney Derek
S. Hammond at (202) 252-2511.


                                                    Sincerely,
                                                    Toni Fuentes for
                                                    Catrina M. Pavlik-Keenan
                                                    FOIA Officer

Enclosure(s): 497 pages

cc: Derek S. Hammond
Assistant United States Attorney
United States Attorney’s Office
District of Columbia
555 Fourth Street, N.W.
Washington, D.C. 20530
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 41 of 43

                                                                   Office of Information Governance and Privacy

                                                                   U.S. Department of Homeland Security
                                                                   500 12th St., SW
                                                                   Washington, D.C. 20536




                                      July 19, 2019

Mr. R. Andrew Free
Law Office of R Andrew Free
R Andrew Free
2004 8TH AVE S
NASHVILLE, TN US 37204

RE: CHAVERRA v. ICE et al, 1:18-cv-00289-JEB (D.D.C.)
   ICE FOIA Case Number 2018-ICLI-00023
   Final Response Letter

Dear Mr. Free:

This is the final response letter to your client’s Freedom of Information Act (FOIA) request to
U.S. Immigration and Customs Enforcement (ICE), dated February 08, 2018. Your clients are
seeking the following records pertaining to:

1. All contracts (DRO-IGSA-06-0003; HSCEDM-09-F-IG051) and agreements governing
detention and medical operations at the Stewart Detention Center in Lumpkin, Georgia between
January 1, 2017 and the date of the agency's response to this request. This request includes, but is
not limited to, Inter-governmental services agreements with Stewart County, Georgia and any
other state or local government entity providing ICE any services of any type at Stewart. It also
includes any modifications, addenda, riders, or performance work statement incorporated to
these agreements. These records are likely to be found in ICE's Office of Acquisition
Management and/or ICE's Office of Detention Oversight. They are likely to include, but not be
limited to, agreements with contractors Maxim Health Services, CoreCivic/CCA, TransCor,
Stewart County, GA, the Nakamoto Group, and Creative Corrections.

2. All records of inspections at the Stewart Detention Facility between January 1, 2015 and the
date of the agency's response to this request. These inspections may have been conducted by ICE
Office of Detention Oversight, the American Correctional Association, or a private contractor
such as the Nakamoto Group.

3. Significant Incident Reports/Significant Event Notifications All SIRs and SENs regarding any
detainee or incident at the Stewart Detention Center from January 1, 2017 through the date of the
agency's response to this request. These records are expected to be maintained digitally in ICE's
information systems infrastructure, either at HQ, or within the Atlanta Field Office.


                                                                                                www.ice.gov
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 42 of 43

Page 2 of 3


4. All records, including medical, pertaining to Jeancarlo Alfonso Jimenez-Joseph A#204-603-
723, and litigation of 2017-ICFO-32679/2018-ICAP-00004; 2018-ICFO-00998 & 2018-ICFO-
00999.

ICE has considered your request under both the FOIA, 5 U.S.C. § 552, and the Privacy Act, 5
U.S.C. § 552a. Information about an individual that is maintained in a Privacy Act system of
records may be accessed by that individual unless the agency has exempted the system of records
from the access provisions of the Privacy Act.

A total of 473 pages of records were reviewed for this production. The 473 pages of records
were derived from a search of records from the Department of Homeland Security. Portions of
documents will be withheld pursuant to Exemptions of the FOIA as described below:

ICE has applied FOIA Exemptions 6 and 7(C) to protect from disclosure the names, e-mail
addresses, and phone numbers of ICE and DHS employees contained within the documents, as
well as the names, and other personally identifiable information of other individuals contained
within the records.

FOIA Exemption 6 exempts from disclosure information in personnel or medical files and
similar files the release of which would cause a clearly unwarranted invasion of personal
privacy. This requires a balancing of the public’s right to disclosure against the individual’s
right to privacy. The privacy interests of the individuals in the records you have requested
outweigh any minimal public interest in disclosure of the information. Any private interest you
may have in that information does not factor into the aforementioned balancing test.
FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
when production of such could reasonably be expected to constitute an unwarranted invasion of
personal privacy. This exemption takes particular note of the strong interests of individuals,
whether they are suspects, witnesses, or investigators, in not being unwarrantably associated with
alleged criminal activity. That interest extends to persons who are not only the subjects of the
investigation, but those who may have their privacy invaded by having their identities and
information about them revealed in connection with an investigation. Based upon the traditional
recognition of strong privacy interests in law enforcement records, categorical withholding of
information that identifies third parties in law enforcement records is ordinarily appropriate.
ICE has applied FOIA Exemption 7(E) to protect from disclosure internal agency case numbers
contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.
       Case 1:18-cv-00289-JEB Document 50-5 Filed 10/05/20 Page 43 of 43

Page 3 of 3



If you have any questions about this letter, please contact Assistant United States Attorney Derek
S. Hammond at (202) 252-2511.


                                                    Sincerely,
                                                    Toni Fuentes for
                                                    Catrina M. Pavlik-Keenan
                                                    FOIA Officer

Enclosure(s): 473 pages

cc: Derek S. Hammond
Assistant United States Attorney
United States Attorney’s Office
District of Columbia
555 Fourth Street, N.W.
Washington, D.C. 20530
